                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

Marvin Bowens-Green,                      )
                                          )
            Petitioner,                   )
                                          )         C/A No.: 4:18-cv-0155-TLW
      v.                                  )
                                          )
Warden Randall Williams,                  )
                                          )
            Respondent.                   )
__________________________________________)

                                       ORDER

      Petitioner Marvin Bowens-Green, proceeding pro se, filed this petition

pursuant to 28 U.S.C. § 2254. ECF No. 1. On April 17, 2018, Respondent filed a

motion for summary judgment, ECF No. 15, which Petitioner opposed, ECF No. 23.

This matter now comes before the Court for review of the Report and

Recommendation (the Report) filed on August 29, 2018, by United States Magistrate

Judge Thomas E. Rogers, III, to whom this case was previously assigned pursuant to

28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(c), (D.S.C.). ECF No. 29. In

the Report, the Magistrate Judge recommends granting the Respondent’s motion for

summary judgment and dismissing the petition. Id. Petitioner filed objections to the

Report on October 19, 2018, ECF No. 32, to which Respondent replied, ECF No. 34.

This matter is now ripe for disposition.

      The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is
                                           1
registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained in that report. 28 U.S.C. § 636. In conducting its review,

the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report, the applicable law, the record, and the objections. Notably, Petitioner’s

objections do not respond specifically to the Report, and he does not state sufficient

grounds for this Court not to accept the detailed factual and legal analysis by the

Magistrate Judge. Petitioner argues in his objections that the state court did not have

subject-matter jurisdiction. ECF No. 32. This is a new ground for relief that was not

presented in the petition or the response to summary judgment. ECF Nos. 1, 23.

Therefore, the claim is not properly before the Court at this time. However, even if it

was, Petitioner’s argument does not present a factual or legal basis upon which the

Court should reject the Report.
                                            2
      After careful consideration, IT IS ORDERED that the Report, ECF No. 29, is

ACCEPTED, and the Petitioner’s Objections, ECF No. 32, are OVERRULED.

Respondent’s motion for summary judgment, ECF No. 15, is GRANTED and the

Petition, ECF No. 1, is hereby DISMISSED.

      The Court has reviewed this Petition in accordance with Rule 11 of the Rules

Governing Section 2254 Proceedings. The Court concludes that it is not appropriate

to issue a certificate of appealability as to the issues raised herein. Petitioner is

advised that he may seek a certificate from the Fourth Circuit Court of Appeals under

Rule 22 of the Federal Rules of Appellate Procedure.

      IT IS SO ORDERED.

                                              s/Terry L. Wooten____________
                                              Senior United States District Judge
March 19, 2019
Columbia, South Carolina




                                          3
